ORDER

PER CURIAM.
C.J., the natural mother of C.L.J. and C.S., appeals the judgment terminating her parental rights as to the two children, ages 7 and 4 respectively. Although C.J.’s brief is not in compliance with Rule 84.04, we have reviewed for plain error in order to ascertain that there was no manifest injustice or miscarriage of justice in this ease.
Having carefully reviewed the record, we conclude that the evidence is sufficient to support the judgment of termination, that termination of her parental rights was in the best interest of both of the children, and that the judgment of termination should be affirmed. Because a published opinion would have no precedential value, we affirm by this summary order pursuant to Rule 84.16(b). A memorandum of the reasons for our decision has been furnished to the parties.
Judgment is affirmed.